DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of amendment filed on 11/26/2021 in which claims 1,3,7-10, and 12 are currently amended while claims 2,4-6 have been withdrawn from consideration. By this amendment, claims 1,3,7-12 are still pending in the application.
Claim Objections
Claims 2,4-6 are objected to because of the following informalities:  Claims 2, 4-6 should be labeled as (Canceled) instead of (Withdrawn) as this is not a response to restriction requirement.  Appropriate correction is required.
Claim 12 is a duplicate of claim 11 and therefore one of 11 and 12 must be canceled along with claims 2,4-6.
Claim 1 is objected to because of the following informalities:  In Claim 1, the bold underlined limitations of, “A battery, the battery being used in cooperation with an external component, the battery comprising a microcontroller, a series-parallel switching circuit, and at least two battery packs, further comprising a connector in cooperation with the external component, the microcontroller controlling the series-parallel switching circuit according to a connection status of the connector and the external component, so that the battery packs are connected in series or in parallel, further comprising:
a battery charging and discharging management chip, configured to balance a voltage of a battery cell of the battery pack during charging or discharging of batteries in series or in parallel,…” is indefinite as it is not clear as to which battery pack “the battery pack” is referring 
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1,3,7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites: “A battery, the battery being used in cooperation with an external component, the battery comprising a microcontroller, a series-parallel switching circuit, and at least two battery packs, further comprising a connector in cooperation with the external component, the microcontroller controlling the series-parallel switching circuit according to a connection status of the connector and the external component, so that the battery packs are connected in series or in parallel, further comprising:
a battery charging and discharging management chip, configured to balance a voltage of a battery cell of the battery pack during charging or discharging of batteries in series or in parallel,…” is indefinite as it is not clear as to which battery pack “the battery pack” is referring back to since “at least two battery packs” has been previously recited, which of the “two battery packs”, the underlined limitation of the “the battery pack” is referring to? Therefore claim is indefinite and unclear. Dependent claims 3,7-12 inherit the same deficiencies and therefore are rejected for the same reasons.

Claims 1,3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and in further view of Oberlin et al., (Oberlin) US 2008/0084182 and in further view of Kiyoshi JP-2018085283 
(see attached Translation).
Regarding claim 1: Kim discloses and shows in Figs. 1-3: A battery(10;Fig. 1/(100,200); Fig. 2), the battery being used in cooperation with an external component(notebook computer/portable computer; see abstract/col. 3, lines 46-50), the battery comprising a microcontroller(620)(similar to microcontroller 500; see col. 4, lines 33-59), a switching circuit(600), and at least two battery packs(100, 200), further comprising a connector(battery packs and/or adapters of notebook computers or portable computers are equipped with connectors thereon)in cooperation with the external component(notebook computer/portable computer), the microcontroller(620/500) controlling the switching circuit(600) according to a connection status of the connector and the external component, so that the battery packs(100/200) are connected in series or in parallel, further comprising:
wherein the battery pack comprises a first battery pack(100) and a second battery pack(200)(see Kim; Fig. 2)
Kim discloses all the claimed invention except for expressly stating that the switching circuit (600) is a series-parallel switching circuit.
Gao discloses factual evidence of a series-parallel switching circuit (see Figs. 26-29) in which the battery packs are configured to output 20V(Fig. 26; where some are in series and other are in parallel), 40V(Fig. 27; where some are in series and other are in parallel), 60V(Fig. 28; where some are in series and other are in parallel), and 120V(Fig. 29; where some are in series and other are in parallel) (see tables on ¶[0822], and ¶[0823]).
Kim and Gao are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included the series-parallel switching circuit of Gao into the battery of Kim, which, under the control of the microcontroller configure the battery packs so that they are connected in series or in parallel for the advantages of providing and meeting power requirements of different load voltage ratings. Having the battery packs connected or configured in a series-parallel connection where some are connected in series or in parallel would have been obvious to try since it was known in the art to connect battery packs in series to increase the output voltage, and to connect them in parallel to increase the output current, and in series-parallel configuration in order to increase the output power.
 Kim in view of Gao discloses all the claimed invention as set forth and discussed above in claim 1. However, the combination of Kim in view of Gao does not expressly teach, “a battery charging and discharging management chip, configured to balance a voltage of a battery cell of a battery pack during charging or discharging of batteries in series or in parallel”.
Oberlin discloses factual evidence of a battery further comprising a battery charging and discharging management chip (43)(see Figs. 5-6), configured to balance a voltage of a battery cell(one of 24i; i=1 to n) of a battery pack(41) during charging or discharging of batteries in series or in parallel([0032],[0037] and [0044](during charging),[0047](during discharging),[0048]).
Kim, Gao, and Oberlin are battery packs power supply analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Oberlin by having the battery system of Kim as modified by Gao comprises a battery charging and discharging management chip, configured to balance a voltage of a battery cell of a battery pack during charging or discharging of batteries in series or in parallel for the advantages of controlling charging of the lithium battery  by monitoring a charge state of the lithium battery and regulating a field current of the alternator/generator, as per the teachings of Oberlin(¶[0029]). Oberlin further discloses, the battery further comprises an on/off protection circuit(emergency cutoff switch (47); see ¶[0037]-[0038]), configured to perform on/off protection in case of an abnormal situation during charging and discharging.
Kim in view of Gao and Oberlin discloses all the claimed invention as set forth but fail to expressly disclose, “…wherein the series-parallel switching circuit comprises a first switch, a second switch, and a third switch, two ends of the first switch being connected to positive electrodes of the first battery pack and the second battery pack respectively, two ends of the third switch being connected to negative electrodes of the first battery pack and the second battery pack respectively, and one end of the second switch being connected to a negative electrode of the first battery pack; the other end of the second switch being connected to a positive electrode of the second battery pack, wherein when the second switch is closed but the first switch and the third switch are disconnected, the first battery pack and the second battery pack are connected in series; and when the second switch is disconnected but the first switch and the third switch are closed, the first battery pack and the second battery pack are connected in parallel”.
Kiyoshi discloses factual evidence of a series-parallel switching circuit (71)(see Figs. 2,7) has a connection state between the first cell group 21 and the second cell group 22 from a (third switch in annotated Fig. 2 below) and the third switch SW3(first switch in annotated Fig. 2 below). Switching to the series connection via the first switch SW1(second switch in annotated Fig. 2 below). That is, the series / parallel switching circuit 71 returns to the initial state in which the positive electrode of the first cell group 21 and the negative electrode of the second cell group 22 are connected to be conductive through the first switch SW1(labeled as second switch in annotated Fig. 2 below).
Kiyoshi further discloses and shows in Figs. 2 and 7: wherein the series-parallel switching circuit(71) comprises a first switch(SW3), a second switch(SW1), and a third switch(SW2), two ends of the first switch(SW3) being connected to positive electrodes of the first battery pack(22(2)) and the second battery pack(21(2)) respectively, two ends of the third switch(SW2) being connected to negative electrodes of the first battery pack(22(2)) and the second battery pack(21(2)) respectively, and one end of the second switch(SW1) being connected to a negative electrode of the first battery pack(22(2)); the other end of the second switch(SW1) being connected to a positive electrode of the second battery pack(21(2)), wherein when the second switch(SW1) is closed but the first switch(SW3) and the third switch(SW2) are disconnected, the first battery pack(22(2)) and the second battery pack(21(2)) are connected in series(as shown in annotated Fig. 2 below); and when the second switch(SW1) is disconnected(as shown in Fig. 7 below) but the first switch(SW3) and the third switch(SW2) are closed(see Fig. 7), the first battery pack(22(2)) and the second battery pack(21(2)) are connected in parallel.
Kim, Gao, Oberlin and Kiyoshi are battery packs power supply analogous art.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Kim as modified by Gao 
`
    PNG
    media_image1.png
    499
    387
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    476
    353
    media_image2.png
    Greyscale

Regarding claim 3, Kim in view of Gao, Oberlin and Kiyoshi discloses all the claimed invention as set forth and discussed above in claim 1. Oberlin further discloses, wherein the battery charging and discharging management chip(43) is disposed with a communication terminal (BIT serial link; see ¶[0048]) and a voltage monitoring terminal(overvoltage terminal under battery status in connector C-3¶[0044]); see Fig. 6), the communication terminal being connected to the microcontroller(60) and the voltage monitoring terminal being connected to a positive electrode and a negative electrode of the battery pack respectively(see connection of C3 and C1 to positive electrode and connection of C3 to Gnd and negative electrode of battery pack 41; see Fig. 6).
Regarding claim 8, Kim in view of Gao, Oberlin and Kiyoshi discloses all the claimed invention as set forth and discussed above in claim 1. Kim further discloses, wherein the connector is connected to an external component in a contact manner(via adapter 20 and chargeable 10; see Fig. 1. Additionally, notebook computer are equipped with connectors thereon to receive power supply from adapter(20) and/or battery pack (10), such like adapter (20) and battery pack (10)) or in a contactless manner.
Regarding claim 10, Kim in view of Gao, Oberlin and Kiyoshi discloses all the claimed invention as set forth and discussed above in claim 1. Kim further discloses that the external component is disposed with an external electrode, and wherein the connector is an electrode, the external electrode being connected to the connector in a contact manner (notebook computer is equipped with a connector configured to receive power from a male connector from an adapter and/or battery pack connector).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and Oberlin et al., (Oberlin) US 2008/0084182 and Kiyoshi JP-2018085283(see attached Translation) as applied to claim 1 above in further view of Wang CN 201728641.
Regarding claims 11-12, Kim in view of Gao, Oberlin and Kiyoshi discloses all the claimed invention as set forth and discussed above in claim 1.However, Kim, Gao, Oberlin and Kiyoshi do not expressly teach, the external component being a battery bucket. 
Wang discloses factual evidence that the external component(connector 5) being a battery bucket(buckle part 52)(see ¶[0023]-[0024])
Kim, Gao, Oberlin, Kiyoshi and Wang are battery packs analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Wang by having the external component of Kim as modified by Gao, Oberlin and Kiyoshi being a battery bucket for the advantages of providing a battery pack convenient for assembling and disassembling , as per the teachings of Wang (abstract; [0006]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim USPAT 5,867,007 in view of Gao et al., (Gao) CN 105978055 and Oberlin et al., (Oberlin) US 2008/0084182 and Kiyoshi JP-2018085283(see attached translation) as applied to claim 1 and in further view of Hanaoka et al., (Hanaoka) JP H0775257.
Regarding claim 9, Kim in view of Gao Oberlin and Kiyoshi discloses all the claimed invention as set forth and discussed above in claim 1. However the combination of Kim, Gao, Oberlin and Kiyoshi fails to expressly teach, “wherein the connector is a reed switch, and the external component is disposed with a magnet, the magnet being connected to the reed switch in a contactless manner”.
Hanaoka discloses (see Figs. 3-6, and 10)factual evidence of, wherein the connector is a reed switch(16), and the external component is disposed with a magnet(14), the magnet(14) being connected to the reed switch(16) in a contactless manner.
Kim, Gao, Oberlin and Kiyoshi are power supply analogous art. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have make the connector of the device of Kim in view of Gao, Oberlin and Kiyoshi, a reed switch, and the external component is disposed with a magnet, the magnet being connected to the reed switch in a contactless manner, as recited, so as to obtain waterproof 
Accordingly claim 9 would have been obvious.
Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Newly found reference to Kiyoshi teaches the series-parallel circuit configuration
Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the prior art of record does not teach or reasonably suggest, 
“…wherein the on/off protection circuit comprises an MOS1, an MOS2, an MOS3, and an MOS4, a source of the MOS1 being connected to a positive electrode of a first battery pack, a drain being -3-connected to the MOS2, and a gate being connected to the battery charging and discharging management chip; a source of the MOS2 being connected to a positive output electrode of the battery, and a gate being connected to the battery charging and discharging management chip; a source of the MOS3 being connected to a positive electrode of the second battery pack, a drain being connected to the MOS4, and a gate being connected to the battery charging and discharging management chip; a source of the MOS4 being connected to a first 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, claims 1-12 were previously rejected under 112(b) and now pending claims 1,3,7-12 are currently rejected under 112(b) and thus this action is made final.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner
Art Unit 2859



/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        December 8, 2021